Citation Nr: 0025374	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  93-26 210	)	DATE
	)
	)                      
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to restoration of a total disability rating based 
on individual unemployability, due to clear and unmistakable 
error (CUE) in a September 24, 1979, rating decision.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which determined that the veteran had not 
submitted an adequate claim for CUE in the rating action of 
September 24, 1979, which had reduced the veteran's service-
connected musculoskeletal residuals of rheumatic fever from 
60 percent to noncompensable, and terminated a total 
disability rating based on individual unemployability.  In a 
decision dated in October 1995, the Board determined that the 
preponderance of the evidence was against the claim that the 
September 24, 1979, rating decision was the product of CUE, 
and denied the appeal. 

In a May 1997 order, the United States Court of Appeals for 
Veterans Claims (Court) vacated the October 1995 Board 
decision and remanded the matter with instructions that the 
Board adequately address the veteran's contention that 38 
C.F.R. § 3.344(a) (1979) was violated because the examination 
on which the 1979 rating decision relied to reduce his 60 
percent rating for musculoskeletal residuals of rheumatic 
fever was less full and complete than the examination on 
which a 1973 rating decision had relied to increase this 
disability to 60 percent. 

In a decision dated in June 1998, the Board found that the 
preponderance of the evidence was against the veteran's 
claims that the September 24, 1979, rating reduction, and 
termination of a total disability rating based on individual 
unemployability, were the product of CUE.  The veteran 
appealed that determination to the Court.  In January 2000, 
the parties submitted a Joint Motion For Remand and To Stay 
Further Proceedings, seeking to remand one issue and dismiss 
the remaining issue.  In an order dated in January 2000, the 
Court granted the motion and vacated that part of the June 
1998 Board decision that denied restoration of a total 
disability rating based on individual unemployability, due to 
CUE in a September 24, 1979, rating decision.  The Court 
dismissed the appeal as to the issue of entitlement to 
restoration of a 60 percent evaluation for the 
musculoskeletal residuals of rheumatic fever, due to clear 
and unmistakable error in a September 24, 1979, rating 
decision.  A copy of the joint motion and the Court's Order 
have been incorporated into the veteran's claims folder.


FINDINGS OF FACT

1.  The unappealed rating decision of September 24, 1979, 
which terminated entitlement to a total disability rating for 
compensation purposes, based on individual unemployability, 
was supported by the evidence then of record.

2.  The unappealed rating decision of September 24, 1979, 
which terminated entitlement to a total disability rating for 
compensation purposes, based on individual unemployability, 
correctly applied the statutory and regulatory provisions 
extant at the time.


CONCLUSION OF LAW

The September 24, 1979, rating decision which terminated 
entitlement to a total disability rating for compensation 
purposes, based on individual unemployability, did not 
contain clear and unmistakable error.  38 U.S.C.A. § 355 
(1976); 38 §§ C.F.R. 3.105(e), 3.321, 3.340, 3.341, 3.343, 
3.344, 4.16 (1979).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that the veteran has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
might assist the Board in reaching a decision.  The record is 
complete, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107.

In an initial rating decision dated in April 1943, service-
connection was established for mitral insufficiency, rated 30 
percent disabling.  By a rating decision in October 1947, the 
service-connected disability was classified as residuals of 
rheumatic heart disease (formerly rated as mitral 
insufficiency).  The 30 percent evaluation was reduced to 
noncompensable, effective from December 20, 1947.  A Board 
decision in October 1961 confirmed the noncompensable rating.  
The record demonstrates that an additional, separate 
disability rating for musculoskeletal residuals of rheumatic 
fever was granted in a January 1963 rating decision, and the 
disability was separately evaluated as 30 percent disabling.  
A noncompensable evaluation was continued for rheumatic heart 
disease.  These evaluations were continued by a rating 
decision in January 1965.  In a January 1973 rating decision, 
the evaluation for musculoskeletal residuals of rheumatic 
fever was increased to 60 percent, effective from December 1, 
1972.  The noncompensable evaluation for rheumatic heart 
disease was continued.

A July 1973 rating decision established entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.  The veteran's only 
disability with a compensable evaluation at the time of this 
decision was the musculoskeletal residuals of rheumatic 
fever, which continued to be evaluated as 60 percent 
disabling.  In the September 24, 1979 rating decision on 
appeal, the evaluation for the musculoskeletal residuals of 
rheumatic fever was reduced to noncompensable, effective from 
December 1, 1979, and entitlement to a total disability 
rating based on individual unemployability was terminated on 
November 30, 1979.  

Although the veteran was properly notified later that month 
of this decision and his appellate rights, he did not perfect 
an appeal of that decision.  In the absence of a finding of 
clear and unmistakable error (CUE), such a decision is final.  
See 38 U.S.C.A. § 7105 (formerly § 4005) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.105(a) (1999).  In asserting a claim of 
CUE, the claimant must show that:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the September 1979 rating 
decision constituted clear and unmistakable error, the Board 
must review the evidence which was of record at the time of 
that rating decision.  A determination of clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

The law and regulations with regard to the award of total 
disability ratings based on individual unemployability that 
were in effect in 1979 provided that a total disability was 
considered to exist when there was present any impairment of 
mind and body which was sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. 3.340, 3.341 (1979).  Total disability 
ratings for compensation could be assigned where the 
schedular rating was less than total, when the disabled 
person was, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there was only 
one such disability, that disability must have been ratable 
at 60 percent or more, and, if there were two or more 
disabilities, there must have been at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. 4.16 (1979).  Entitlement to a total 
disability rating for exceptional cases was provided for a 
veteran who did not meet the schedular requirements, but 
whose circumstances created an unusual disability picture.  
38 C.F.R. § 3.321 (1979).

Regulations pertaining to the reduction of evaluations 
effective in 1979 provided that reduction of a total 
disability rating based on individual unemployability 
required notification to the veteran of the proposed 
reduction as described in 38 C.F.R. § 3.105(e).  38 C.F.R. § 
3.343(c) (1979).  In such a determination, it was necessary 
that actual employability be established by clear and 
convincing evidence.  Id.

Regulations pertaining to the reduction of evaluations 
effective in 1979 also provided that where a reduction in 
evaluation of a service-connected disability or employability 
status was considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, rating action would be taken.  
The reduction was to be effective the last day of the month 
in which a 60-day period from the date of notice to the payee 
expired.  The veteran was to be notified at his or her latest 
address of record of the action taken and furnished detailed 
reasons therefor and be given 60 days for the presentation of 
additional evidence.  38 C.F.R. § 3.105(e) (1979).

Turning to the first element of CUE, a review of the evidence 
of record at the time of the September 1979 rating decision 
shows that the correct facts, as they were known at the time, 
were before the adjudicator.  In fact, the veteran has not 
asserted otherwise.  

The records before the RO at the time of the September 1979 
rating decision included a November 1962 statement from the 
veteran's private physician, Andre P. Fortier, M. D., and a 
December 1962 VA examination report.  In his November 1962 
statement, Dr. Fortier reported that the veteran had been 
under his care for a year and had been having "pain, swelling 
around his joints and even swelling with some reddish color 
at times, and constantly, in his ankles, knees, hips, both 
wrists, elbows and shoulders."  Dr. Fortier's statement does 
not provide a diagnosis of these reported symptoms.  The 
December 1962 VA examination report notes that the veteran 
had "a painful disorder of the musculoskeletal system 
characterized by morning stiffness and aching pains of 
various joints."  It was opined "[t]his probably meets the 
American Rheumatism Association criteria for possible 
rheumatoid arthritis."  The RO relied on this statement in 
granting service connection for musculoskeletal residuals of 
rheumatic fever.  However, on the next page of the December 
1962 VA examination report, the examiner provided additional 
comment that "the evidence obtainable at this time does not 
make it possible to make a clear-cut diagnosis ....  It is 
not possible in my opinion definitely to consider this a 
residual of rheumatic fever, however."  Moreover, the 
examiner noted that the x-rays were not available at the time 
and would be commented on later.  The evidence does not 
indicate that the examiner later commented on the x-ray 
report which was completed two days after the VA examination.  
The December 13, 1962, radiographic report shows that x-ray 
was taken of the chest, lumbosacral spine, right ankle and 
right knee.  This report notes that the x-rays showed no 
arthritis.  

In an October 1964 statement,  Dr. Fortier noted that the 
veteran currently had "much pain in his hands, back; it is 
getting difficult for him to write, to sit down and to walk."  
This statement does not contain an opinion that the pain was 
due to rheumatic arthritis or any residuals of the veteran's 
rheumatic fever in service.  Additional evidence consisted of 
a November 1964 VA examination report which noted no 
demonstration of redness, swelling, or atrophy of the muscles 
of the upper or lower extremities.  The diagnosis was 
"possible rheumatoid arthritis."  Although x-rays were taken 
of the right ankle, right wrist, lumbosacral spine, and 
chest, the examiner did not comment about those x-ray 
findings.  The radiological report does not contain a finding 
of rheumatoid arthritis.

A VA Doctor's Progress Note, dated January 17, 1973, reports 
the findings of an outpatient examination.  The examination 
demonstrated that the veteran was right-handed, and that his 
right- hand grip was less than the left-hand grip.  His right 
wrist was enlarged.  The subcutaneous surface of both patella 
were irregular.  The range of motion of the back was normal 
except for a slight decrease of extension.  The other joints 
showed no objective findings at that time, but the veteran's 
movements were slightly slow and attended by effort, and his 
gait suggested mild discomfort.  Apparently, x-rays were 
ordered by this examiner.  However, the radiology report was 
only completed on January 24, 1973, and the examiner at the 
January 17, 1973, examination did not mention the pending 
report.  In addition, it appears from a review of the 
veteran's record that this radiology report was not 
considered by the RO in its January 1973 decision, as the 
report was only added to the veteran's claims file on 
September 13, 1979.  It is also noted that there is a copy of 
a VA clinical record, dated July 18, 1966, which shows a 
diagnosis of "[p]ossible rheumatoid arthritis."  However, 
this medical evidence also does not appear to have been added 
to the veteran's claims file until September 13, 1979.

According to correspondence received from the veteran in July 
1979, he stated that he had been employed for the past 12 
months on a part-time basis as a bookkeeper.  He ended up 
losing almost $78.  He specifically noted that he worked four 
to six hours a week during the tax season of January through 
April 1978, and averaged two to four hours weekly in 1979.  
He said that 1978 was the last year that he had prepared tax 
returns as his son no longer worked for him and he had done 
most of the work on the taxes.

In the report of a July 1979 VA examination, the examiner 
noted that the veteran's past examinations, as recorded in 
his chart, had been reviewed.  It was recorded the veteran 
had subjective complaints of joint pain.  It was noted that 
on physical examination of the veteran, the "[e]xtremities 
[showed] no deformity, erythema or swelling, e.g., such as 
seen in rheumatoid arthritis."  The examiner noted that 
there was no objective evidence of musculoskeletal joint 
disease.  The examination included a complete blood count, 
sedimentation rate, rheumatoid arthritis factor, plasma 
protein electrophoresis, urine analysis, chest x- ray, and an 
electrocardiogram.  Based on the physical examination and the 
results of these studies, the examiner's impression was that 
there was "[n]o objective evidence of residuals of rheumatic 
joint or muscle disease (i.e., residual joint or muscle 
involvement due to Rheumatic fever)."  

The Board also finds that the statutory and regulatory 
provisions extant at the time of the September 1979 rating 
decision were correctly applied.  First, the record before 
the Board shows that the procedural requirements set forth at 
38 C.F.R. § 3.105(e) were fulfilled.  In fact the veteran has 
not asserted otherwise.

In the January 2000 joint motion, both parties agreed that 
the September 1979 rating decision failed to refer to the 
"clear and convincing" standard.  Essentially, it is 
asserted on the veteran's behalf that the September 1979 
rating decision concluded that there was no evidence that the 
veteran was not employable, when the correct legal issue was 
whether the evidence showed actual employability.

In correspondence received by the Board in August 2000, the 
veteran's attorney pointed out that the September 1979 rating 
decision concluded that "it is not shown that he [the 
veteran] is unemployable due to service-connected 
disability."  The veteran's attorney argued that by 
employing such language the RO committed two clear and 
unmistakable errors: it placed the burden of proof on the 
veteran and it failed to use the "clear and convincing 
evidence" standard.  The veteran's attorney argued that the 
RO committed a third clear and unmistakable error by failing 
to construe the term "actual employability," set forth in 
section 3.343(c), in accordance with "substantially gainful 
employment."  The veteran's attorney noted that as used in 
section 38 C.F.R. § 4.16 (1979), and as defined at M21-1 
§ 50.26 (1962) and § 50.46(b)(8) (1984), "substantially 
gainful employment" indicated that employment which is 
ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.

Regarding whether the RO misplaced the burden of proof on the 
veteran or failed to use the "clear and convincing 
evidence" standard, the Board recognizes that the September 
1979 rating decision did not explicitly state that there was 
clear and convincing evidence that actual employability was 
shown.  However, the September 1979 rating decision did 
implicitly apply this clear and convincing standard to the 
evidence of record at that time, and did implicitly find that 
actual employability was shown.  

In this regard, the RO pointed out that the veteran had been 
employed part-time for the previous year.  While the 
veteran's over-all operating loss meant that the amount of 
part-time employment in which he chose to partake was not 
substantially gainful, the fact remained that his part-time 
employment was clear and convincing evidence that he was able 
to work at that time.  Moreover, the medical evidence of 
record at the time of the September 1979 rating decision 
constituted additional clear and convincing evidence that the 
veteran was employable: the July 1979 VA examination 
concluded that there was no objective evidence of residuals 
of rheumatic joint or muscle disease; concluded that there 
was no change in the veteran's evaluation since 1966, i.e., 
there was no objective evidence on physical examination of 
musculoskeletal joint disease; and identified no symptoms 
related to his musculoskeletal residuals of rheumatic fever 
that would prevent or at all affect employment. 

Regarding whether the RO failed to properly construe the term 
"actual employability", the Board notes that while the 
September 1979 rating decision did not explicitly refer to 
substantially gainful employment it did in fact address 
whether the veteran was capable of such.  The rating decision 
noted that the medical evidence of record at that time 
contained a medical findings that the veteran was negative 
for any objective symptoms related to his service-connected 
residuals of rheumatic muscular joint disease.  Implicit in 
such a medical finding was a conclusion that the veteran was 
capable of substantially gainful employment regardless of any 
particular definitions set forth in the VA adjudication 
manual M21-1 or elsewhere.

Turning to the second element of CUE, the Board determines 
that the September 1979 rating decision was not an 
"undebatable" error.  Russell, 3 Vet. App. at 313 (defining 
CUE as an error that is "undebatable," in that "reasonable 
minds could only conclude that the original decision was 
fatally flawed").  In fact, the sole "undebatable" 
conclusion that could clearly and convincingly be drawn from 
the record as it existed in September 1979 is that actual 
employability of the veteran was shown by the medical 
evidence of record as well as the veteran's own statements. 

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

The unappealed rating decision dated September 24, 1979, 
which terminated entitlement to a total disability rating for 
compensation purposes, based on individual unemployability, 
did not contain clear and unmistakable error, and thus the 
veteran's appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

